Mr. Justice Tantis delivered the opinion of the court: This claim was filed December 5, 1933 and claimant alleges that during the five years prior thereto it had sold various articles of merchandise to the Southern Illinois Penitentiary at Menard, Illinois, for all of which it had been paid except the items making up this claim; that on or about December 30, 1932 claimant, at the request of Mrs. Edna Tindall, matron of the penitentiary, sold and delivered to that Institution merchandise, as per Bill of Particulars attached, to the value of Seventy-six and 50/100 Dollars ($76.50); that the claim was approved by the warden but was not approved by the Department of Finance, the latter stating that the prices charged for certain items in the bill were excessive; whereupon, at the suggestion of the present Warden, Joseph E. Ragen, the claim was filed herein, although the items in question were purchased before Mr. Ragen became warden. No contention of law or fact is raised by respondent. There was legal authority for the purchase, and the merchandise was duly delivered. The court is of the opinion the claim should be allowed. An Award is Therefore Made in favor of claimant in the sum of Seventy-six and 50/100 Dollars ($76.50).